Carley, Judge,
dissenting.
I respectfully dissent to the majority’s judgments in the above cases, which judgments follow from the overruling of Jones v. State Farm Mut. Auto. Ins. Co., 156 Ga. App. 230 (274 SE2d 623) (1980); Writ of certiorari dismissed as improvidently granted, 248 Ga. 46 (280 SE2d 837) (1981). As recognized by the majority, the issues in this case are controlled by the decision of this court in Jones, and it is only by overruling Jones that the majority can reach the result *902indicated by the judgment line. I agree with the majority that “[t]he cardinal rule of statutory construction is to ascertain the intent of the legislature.” And, I further agree with the majority that “if the legislative intent is plain and expressed unambiguously, there is no interpretation required before the court executes its sworn duty to enforce the statute.” However, I disagree with the majority’s determination that the relevant portion of Code Ann. § 56-3404b (b) “is neither clear nor free from ambiguity.” In my opinion, Jones simply applied the plain, clear and unambiguous meaning of that portion of Code Ann. § 56-3404b (b) which provides that “[e]ach application for a policy of motor vehicle liability insurance sold in this state must contain separate spaces for the insured to indicate his acceptance [or] rejection of each of the optional coverages listed in subsection (a) above and no such policy shall be issued in this State unless these spaces are completed and signed by the prospective insured.” (Emphasis supplied.) As did this court in Jones, I believe that Code Ann. § 56-3404b (b) “clearly sets out the requirements that the application contain ‘separate spaces’ and that an applicant’s rejection of optional no-fault coverages must be in writing as evidenced by his signature on ‘separate spaces’ ” Jones, supra, 233.
The motivation for the majority’s decision in these cases appears to be its opinion that the interpretation of the statute in Jones “defies the rules of logic and reason and blindly applies a rule of literalness.” If I were a member of a legislative body, I would be free to be persuaded by the pragmatic arguments advanced by the majority. However, “[w]here the language of a statute consists of common, ordinary words, and there is nothing to show that any unusual meaning is to be attached to the terms employed, it would be going beyond the province of the court, and all recognized limitations upon it in the construction of statutes, to deny to the language employed in the act its ordinary, usual signification, and give it an unusual meaning and a forced or strained significance, even though such construction would avoid results which might be disastrous to valuable properties of the species here involved.” (Emphasis supplied.) Standard Steel Works Co. v. Williams, 155 Ga. 177, 181 (116 SE 636) (1922). See also Atlanta & West Point R. Co. v. Wise, 190 Ga. 254, 255 (9 SE2d 63) (1940).
The majority places great reliance upon the fact that in 1982, the General Assembly amended the relevant statutory language to read in the manner the majority would now construe the pre-1982 statute. Implying that this court can and should rely upon the 1982 amendment to hold what the majority feels the Jones court should have determined in 1980, the majority cites the following cases: Forrester v. Interstate Hosiery Mills, 194 Ga. 863, 866 (23 SE2d 78), *903quoting Barron v. Terrell, 124 Ga. 1077, 1079 (53 SE 181) and citing Wingfield v. Kutres, 136 Ga. 345, 349 (71 SE 474); Moore v. Ga. Public Service Comm., 242 Ga. 182, 184 (249 SE2d 549). None of the citéd cases deals with a situation wherein the legislature has reacted to a judicial decision by changing the language so that the statute as amended doesn’t say what it said before the judicial decision. It is true that the 1982 change in the statute may be assumed to be deliberate and in response to Jones. Brown v. Brown, 184 Ga. 827, 830 (193 SE 754) (1937). However, this does not mean that the 1982 statute should be applied retroactively to “overrule” Jones and used as a vehicle to reconstrue Jones, the effect of which has now been repealed by statute. “[A] statute is not to be construed retroactively in operation unless the language of the statute imperatively requires it.” Jaro, Inc. v. Shields, 123 Ga. App. 391, 392 (181 SE2d 110) (1971).
It is my opinion that “the language of [Code Ann. § 56-3404b (b)] is plain and subject to only one construction, and in such a case this court can not hold that the General Assembly did not mean what it said.” (Emphasis supplied.) Thomas v. Lumbermen’s Mut. Cas. Co., 57 Ga. App. 434, 436 (195 SE 894) (1938). For the above reasons, I would affirm the trial court in Case No. 64501 and reverse the trial court in Case No. 64511 and, therefore, I respectfully dissent.
I am authorized to state that Chief Judge Quillian, Presiding Judge McMurray and Judge Banke join in this dissent.